Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The claim to priority as a 371 filing of PCT/JP2018/025111 filed on July 2, 2018, which claims benefit of JP 2017-130716 filed on July 3, 2017 is acknowledged in the instant application.
Information Disclosure Statement
The Information Disclosure Statement filed on February 3, 2020 has been considered by the Examiner.
Specification
The disclosure is objected to because of the following informalities: Par. 8-18 of the specification refers to a specific claim (via claim 1-11) which is not permitted since claims are subject to renumbering and amendment during prosecution.  
Appropriate correction is required.
Claim Objections
Claim 8 is objected to because of the following informalities:  the term “the plurality of coils (C1, C2, C3, C4, C5, C6, C7, C8) recited in line 3 should be change to “the plurality of coils (L1, L2, L3, L4, L5, L6, L7, L8)”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1 and 3-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, there is insufficient antecedent basis for “The heating coil section” recited in line 4 and “the heating coil part” recited in line 6.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-2, 4-5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lovens (US Pub. 2010/0080259) (cited by applicant) in view of Uhm et al. (US Pub. 2018/0122619) (new cited).
Regarding claims 1 and 2, Lovens discloses an openable induction coil and electromagnetically shielded inductor assembly comprising: a high frequency power supply (via inverter 60a) having a connection unit to an alternating-current supply (62), and a heating coil unit (12) connected to the high frequency power supply; wherein a heating coil section includes a plurality of coils (12a and 12b) and a plurality of capacitors (C1, C2, C3 and C4), a heating coil part (12a and 12b) has a cavity portion surrounded by the plurality of coils (12a and 12b), the plurality of coils surrounded the cavity portion with n coils in a plane, wherein n is an integer of 1, the plurality of coils (12a and 12b) are mutually connected in series via one of the plurality of capacitors (C1, C2, C3 and C4).  Lovens does not disclose the capacitor is connected between the high frequency power supply and the coil in series.  Uhm et al. discloses the capacitor (C121 or C122) is connected between the high frequency power supply (140) and the coil (112 or L118) (Fig. 2A-2C; Par. 77-78, 82-83 and 85-86; Claim 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Lovens, the capacitor is connected between the high frequency power supply and the coil in series, as taught by Uhm et al., for the purpose of providing a resonance circuit thereby reducing the voltage overall.
Regarding claims 4 and 5, Lovens discloses the induction coils sections (12a and 12b) have identical shape, and surround the entire circumference of a central portion of the coil.  Uhm discloses the plurality of coils (112, 114, 116 and 118) are an even number of coils.
Regarding claim 8, Lovens discloses an electric potential with respect to the ground is 500V or less when the plurality of coils (12a and 1b) are energized (Fig. 13a; Par. 63).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lovens (US Pub. 2010/0080259) in view of Uhm et al. (US Pub. 2018/0122619) in view of Uchida et al. (US Pub. 2013/0248520) (new cited).
Regarding claim 3, Lovens/Uhm disclose substantially all features of the claimed invention as set forth above including from Uhm, the plurality of coils (112, 114, 116 and 118) are three or more coils (Fig. 2A-2C) except.
Claims 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lovens (US Pub. 2010/0080259) in view of Uhm et al. (US Pub. 2018/0122619) in view of Ito et al. (US Pub. 2019/0055618) (new cited).
Regarding claims 6 and 9, Lovens/Uhm disclose substantially all features of the claimed invention as set forth above except a coil holding unit; and a coil insertion part configured to insert the coil into the coil holding unit; and each of the plurality of coils has a water cooling part therein.  Ito et al. discloses a coil holding unit (21, 22); and a coil insertion part (22) configured to insert the coil into the coil holding unit; and each of the plurality of coils (11) has a water cooling part therein (via 28a and 28b) (Fig. 3-2; Par. 56, 60 and 62).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Lovens/Uhm, a coil holding unit; and a coil insertion part configured to insert the coil into the coil holding unit; and each of the plurality of coils has a water cooling part therein, as taught by Ito et al., for the purpose of providing a support and cooling the heating coil.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lovens (US Pub. 2010/0080259) in view of Uhm et al. (US Pub. 2018/0122619) in view of Scott et al. (US Pub. 2018/0145068) (new cited).
Regarding claim 7, Lovens/Uhm disclose substantially all features of the claimed invention as set forth above including from Lovens, each the plurality of capacitor (C1-C4) is composed of two capacitor components (lead end of the capacitor) attached to ends of the plurality of coils (12a and 12b); and from Uhm, each the plurality of capacitor (113, 115 and 117, 121, 122) is composed of two capacitor components (lead end of the capacitor) attached to ends of the plurality of coils (112, 114, 116 and 118) except the capacitor is composed of two capacitor component having metal plates.  Scott et al. discloses the capacitor (36) is composed of two capacitor component having metal plates and the capacitor is composed of the capacitor components attached to end of the FET switch (38) (Fig. 3B; Par. 49 and 55).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Lovens/Uhm, the capacitor is composed of two capacitor component having metal plates, for the purpose of providing an attachment/soldering plate for connecting other components.
Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lovens (US Pub. 2010/0080259) in view of Uhm et al. (US Pub. 2018/0122619) in view of Kobayashi et al. (US Pat. 5,457,264) (new cited).
Regarding claims 6 and 9, Lovens/Uhm disclose substantially all features of the claimed invention as set forth above including the induction heating device according to claim 1 as above and from Lovens, the workpiece is heated at the center of the plurality of coils (12a and 12b) except a high frequency furnace body configured to hold a radioactive waste to be heated by the induction coil.  Kobayashi et al. discloses a high frequency furnace body (12) configured to hold a radioactive waste to be heated by the induction coil (14) (Fig. 1; Col. 2, Line 64 to Col. 3, Line 18).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Lovens/Uhm, a high frequency furnace body configured to hold a radioactive waste to be heated by the induction coil, as taught by Kobayashi et al. for the purpose of providing an induction furnace for melting treatment of radioactive miscellaneous solid waste.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG D NGUYEN whose telephone number is (571)270-7828. The examiner can normally be reached Mon-Fri 9AM - 9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571)272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUNG D NGUYEN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        1/14/2022
HUNG D. NGUYEN
Primary Examiner
Art Unit 3761